United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1399
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Reut Bustos-Hernandez,                 *    [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: December 13, 2002

                              Filed: December 18, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Reut Bustos-Hernandez pleaded guilty to conspiring to distribute and possess
with intent to distribute more than 500 grams of a substance containing
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846, and
the district court1 sentenced him to 70 months of imprisonment and 3 years of
supervised release. On appeal, counsel has moved to withdraw under Anders v.
California, 386 U.S. 738 (1967), and has filed a brief arguing that the sentence

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
exceeds what is reasonable for a first-time offender with a minor role in the offense,
and that a condition of supervised release requiring Bustos-Hernandez to report to the
United States Probation Office if he reenters the United States after being deported
violates his Fifth Amendment right against self-incrimination.

       Bustos-Hernandez is foreclosed from challenging the length of his sentence,
as he was sentenced within the Guidelines range to which he stipulated in his plea
agreement. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant
who explicitly and voluntarily exposes himself to specific sentence may not challenge
that punishment on appeal). We further find that the district court’s imposition of the
supervised-release condition, which Bustos-Hernandez did not challenge below, was
not plain error. See United States v. Sun Bear, 307 F.3d 747, 750 (8th Cir. 2002)
(argument not raised below is reviewed for plain error); United States v. Montanye,
996 F.2d 190, 192 (8th Cir. 1993) (to be “plain,” error must be “clear under current
law”).

      Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, the judgment is affirmed. We also grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-